Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ben Koopferstock on January 22, 2021.

The application has been amended as follows: 

1.	(Currently amended) A method for creating a payment data structure called a payment container, the method for creating being implemented by a secured processor of a mobile communications terminal, said payment container comprising at least one piece of data representing a user’s bank identifier, 
the method comprising:
-	selecting, by a user, via a man-machine interface, of at least one public attribute of said payment container, said selection comprising selection of at least one attribute value for at least one of the following parameters:
-	category of beneficiary of the payment container;
-	beneficiary of the payment container;
-	determining, by the secured processor of the communications terminal, of at least one private security attribute, unmodifiable by said user, wherein the at least one private security attribute comprises 
-	obtaining, by the secured processor of the communications terminal, of at least one piece of data representing the user’s bank card, said obtaining comprising:
o	transmission, to the user’s bank card and via a near-field communication (NFC) contactless data transmission interface connected to said secured processor, of a request for obtaining data in the form of a signal,
o	receiving a response via said NFC contactless data transmission interface, from the user’s bank card, to said request, in the form of a modulated signal, and 
o	decoding, by the secured processor, said modulated signal delivering said at least one piece of data;
-	validation, by the user, via said man-machine interface, of the creation of the payment container;
-	creating, by the secured processor, the payment container by:
o	combining the at least one piece of data representing the user’s bank card, the at least one public attribute of said container, and the at least one private security attribute thereby generating combined data; and 
o	encrypting said combined data, thereby generating said payment container; and 
-	transmission, by said communications terminal, of said payment container to a payment container processing server.


9.	(Currently amended) A communications terminal for the creation of a payment data structure called a payment container, said payment container comprising at least one piece of data representing a user’s bank identifier, 
said communications terminal comprising a secured processor configured to enable:
-	selection, by a user and via a man-machine interface, of at least one public attribute of said container, said selection comprising the selection of at least one attribute value for at least one of the following parameters:
-	category of beneficiary of the payment container;
-	beneficiary of the payment container;
-	determining, by the secured processor of the communications terminal, of at least one private security attribute, unmodifiable by said user, wherein the at least one private security attribute comprises 
-	obtaining, by the secured processor of the communications terminal, of at least one piece of data representing the user’s bank card, said obtaining comprising:
o	transmission, to the user’s bank card and via a near-field communication (NFC) contactless data transmission interface connected to said secured processor, of a request for obtaining data in the form of a signal,
o	receiving a response to said request, from the user’s bank card, in the form of a modulated signal, and 
o	decoding, by the secured processor, said modulated signal delivering said at least one piece of data; 
-	validation, by the user, via said man-machine interface, of the creation of the payment container;
-	creating, by the secured processor, the payment container by:
o	combining the at least one piece of data representing the user’s bank card, the at least one public attribute of said container, and the at least one private security attribute, thereby generating combined data; and
o	encrypting said combined data thereby generating said payment container; and 
-	transmission, by said communications terminal, of said payment container to a payment-container processing server.


13.	(New) The method of claim 1, wherein the at least one private security attribute comprises a date of creation of the payment container.

14.	(New) The communications terminal of claim 9, wherein the at least one private security attribute comprises a date of creation of the payment container.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s amendments to the claims have overcome the 35 USC 101 rejection of record. The claims as amended now set forth an ordered combination of elements that amount to significantly more than the abstract idea and recite a practical application by combining data selected by a user, data specifically determined by the secured processor, and data securely obtained from the user’s bank card for creating a payment container that is transmissible through a network.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY M MAGUIRE whose telephone number is (571)272-6039.  The examiner can normally be reached on Monday to Friday 8:30 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Lindsay M. Maguire
January 26, 2021
/LINDSAY M MAGUIRE/Primary Examiner, Art Unit 3693